Citation Nr: 1012941	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-14 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for anaplastic 
multiple myeloma, including as due to radiation exposure.

2.  Entitlement to ratings for bilateral hearing loss in 
excess of 40 percent prior to September 1, 2008, and in 
excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from December 1950 to 
December 1954.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from November 2006 and August 2007 rating 
decisions by the Nashville RO that denied service connection 
for myeloma and denied a rating in excess of 40 percent for 
bilateral hearing loss, respectively.  In March 2008, the RO 
proposed a reduction in the rating for bilateral hearing 
loss; the rating was subsequently reduced to 30 percent in a 
June 2008 rating decision, effective September 1, 2008.  

In January 2010, a Travel Board hearing was held before the 
undersigned; a transcript of this hearing is of record.  In 
January and February 2010, the Veteran submitted additional 
evidence in support of his claims and waived initial RO 
consideration of such evidence.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss 
warrants higher ratings than those assigned.  In support of 
his claim he submitted a private May 2008 audiology 
evaluation; however, the findings were not interpreted.  
Thus, the matter must be remanded for interpretation of this 
record as it may have some bearing on the outcome of the 
claim.
The Veteran also seeks service connection for anaplastic 
multiple myeloma on the basis that it is related to service, 
including his exposure to radiation therein.  

Service connection for a disorder which is claimed to be due 
to radiation exposure during service can be established in 
three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  The 
method applicable to the Veteran's particular claims falls 
within 38 C.F.R. § 3.311(b) and includes a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that 
regulation are met.  The list includes multiple myeloma.  38 
C.F.R. § 3.311(b) further states that, if a Veteran has one 
of the radiogenic diseases, a dose estimate should be 
obtained and the case will be referred to the VA Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the Veteran's disease 
resulted from radiation exposure during service.  Id.  

A January 1954 service treatment record indicates the 
Veteran was diagnosed as having lymphoid hyperplasia of the 
nasopharynx in service, which was treated with radium 
therapy.  Two additional outpatient treatments were 
scheduled to complete the treatment.

Post service treatment records indicate anaplastic multiple 
myeloma was diagnosed in August 2006.  A January 2010 letter 
from his private physician contains the opinion that it is 
highly likely and possible that the multiple myeloma may 
have been caused by his radium exposure.  As the record 
contains evidence of a potentially radiogenic disease, such 
as multiple myeloma, and exposure to radiation during 
service additional development is required.  Thus, in 
accordance with 38 C.F.R. § 3.311(b), dose estimates are 
needed and the matter must be referred to the Under 
Secretary of Benefits for an opinion.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC will arrange for an 
appropriate medical care provider to 
review the May 2008 private audiogram 
contained in the Veteran's claims file.  
The reviewer must provide the 
interpretation of the findings for both 
ears in a report, including whether the 
findings represent an exceptional 
pattern of hearing impairment (as 
defined in 38 C.F.R. § 4.86).

2.  If the RO/AMC determines that the 
private audiology findings suggest that 
the Veteran's hearing has worsened, 
then, and only then, will arrangements 
be made for a VA audiology examination 
to determine the current severity of the 
Veteran's bilateral hearing loss.  

If an examination is conducted, the 
following considerations will govern 
the examination:

a. The claims file must be reviewed 
by the examiner, who must 
acknowledge receipt and review of 
the claims folder and a copy of 
this remand in any report generated 
as a result of this remand.

b. The examiner must, in addition 
to reporting objective test 
results, fully describe the 
functional effects of the Veteran's 
hearing loss disability on his 
daily life and ordinary activities.  

3.  The RO/AMC will forward the 
Veteran's records concerning his 
radiation exposure, including service 
treatment records, his statements, and 
his testimony, to the Under Secretary 
for Health for preparation of a dose 
estimate, to the extent feasible.  (If a 
specific estimate cannot be made, a 
range of possible doses should be 
provided.) 

4.  Once the dose estimates are 
obtained, the RO/AMC will refer the case 
to the Under Secretary for Benefits for 
an opinion on whether the Veteran's 
anaplastic multiple myeloma is related 
to the Veteran's radiation exposure in 
service.

5.  The RO/AMC will advise the Veteran 
that it is his responsibility to report 
for any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable. 

6.  Following such development, the 
RO/AMC should review and readjudicate 
the claims.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  If 
any such action does not resolve the 
claims, the RO/AMC shall issue the 
Veteran a supplemental statement of the 
case.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



